     3:16-cv-03013-JMC          Date Filed 04/12/21       Entry Number 202        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Career Counseling, Inc. d/b/a Snelling
                                    )     Civil Action No. 3:16-cv-03013-JMC
Staffing Services, a South Carolina )
corporation, individually and as the)
representative of a class of similarly
                                    )
situated persons,                   )
                                    )  ORDER AUTHORIZING DISCLOSURE
                     Plaintiff,     ) OF INFORMATION FROM THIRD-PARTY
v.                                  )            PHONE CARRIERS
                                    )
Amerifactors Financial Group, LLC,  )
and John Does 1–5,                  )
                                    )
                     Defendants.    )
___________________________________ )

         Having granted Plaintiff Career Counseling, Inc.’s Renewed Motion to Reconsider Denial

of an Authorization Order under the Cable Communication Policy Act of 1984, 47 U.S.C. § 551

(see ECF No. 201), the court ORDERS as follows:

         IT IS ORDERED that third-party subpoena respondents in the above-captioned case are

hereby authorized to disclose the requested information in said subpoenas, namely:

         1. For each telephone number on the list for the date listed, identify whether or not you
            provided online fax service to the subscriber of that telephone number.

         2. For each telephone number on the attached list for the date listed, provide the name and
            address of the subscriber.

         IT IS FURTHER ORDERED THAT Plaintiff may serve a copy of this Order on third

party phone carriers and any of their subsidiaries or affiliated entities that have been served with a

subpoena requesting the information set forth above in Request Nos. 1 and 2, advising them of this

Order.

         IT IS FURTHER ORDERED THAT,

         (a) the phone carriers shall have thirty (30) calendar days after said notice to notify
             subscribers that their name and address are being sought by Plaintiff;

                                                  1
     3:16-cv-03013-JMC            Date Filed 04/12/21         Entry Number 202           Page 2 of 2




          (b) each subscriber whose name and address are sought shall have twenty-one (21)
              calendar days from the date of such notice to file suit, submit, or otherwise assert any
              opposition to the requested disclosure; and

          (c) payment to the phone carriers by Plaintiff of all reasonable costs of: (i) compiling the
              names and addresses of subscribers; (ii) providing pre-disclosure notifications to
              subscribers; and (iii) all other reasonable costs and fees incurred responding to
              discovery, the determination of which will be addressed by Plaintiff and the phone
              carrier.

          Phone carriers may provide notice using any reasonable means, including but not limited
          to written notice sent to the subscriber’s last known address, transmitted either by first class
          mail or via overnight service.

          IT IS FURTHER ORDERED THAT any information disclosed to Plaintiff in response

to the subpoena issued under Rule 45 of the Federal Rules of Civil Procedure may be used by

Plaintiff solely for this matter and solely consistent with any orders entered by the Court in this

matter.

          IT IS FURTHER ORDERED THAT good faith attempts by the phone carriers to notify

the subscriber(s) shall constitute compliance with this order.

          IT IS SO ORDERED.




                                                          United States District Judge
April 12, 2021
Columbia, South Carolina




                                                      2
